DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on February 11, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 20 of U.S. Patent 11,250,728 to Nash, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-3 of the instant application 17/669,506 are disclosed in claims 1, 16 and 20 of U.S. Patent 11,250,728 to Nash, et al. 
Instant application
US 11,250,728 to Nash, et al.
1. A system comprising: 
a neurovascular bundle (NVB) comprising an artery, a vein, and a nerve, wherein (a)(i) the artery directly contacts at least one of the vein and the nerve, (a)(ii) the vein directly contacts at least one of the artery and the nerve, and (a)(iii) the nerve directly contacts at least one of the vein and the artery; 
a first length of tubing directly contacting at least one of the vein, the artery, and the nerve; 
a second length of tubing to couple to the first length of tubing; and 
a peristaltic pump comprising a number of rollers and the number of rollers is no more than three rollers; 
wherein in an operative orientation (b)(i) the second length of tubing directly contacts at least one of the number of rollers, (b)(ii) a first end of the first length of tubing is closed and a second end of the first length of tubing is open, (b)(iii) a first end of the second length of tubing is closed and a second end of the second length of tubing is open, (b)(iv) the second end of the first length of tubing is communicatively coupled to the second end of the second length of tubing, (b)(v) the peristaltic pump reciprocally moves fluid back and forth within the first and second lengths of tubing in response to the number of rollers intermittently contacting the second length of tubing.











2. A system comprising: 
an artery, a vein, and a nerve; 
a first length of tubing adjacent at least one of the vein, the artery, and the nerve; 
a second length of tubing configured to couple to the first length of tubing; and 
a pump comprising a number of actuators; 
wherein when the system is in an operative orientation the system is configured such that (b)(i) the second length of tubing couples to at least one of the number of actuators, (b)(ii) a first end of the first length of tubing is closed, (b)(iii) a first end of the second length of tubing is closed, (b)(iv) a second end of the first length of tubing is operatively coupled to a second end of the second length of tubing, (b)(v) the pump pulsates fluid within the first length of tubing in response to the number of actuators intermittently contacting the second length of tubing.




3. A method comprising: 
coupling a second length of tubing to a first length of tubing, wherein (a)(i) the first length of tubing is adjacent a neurovascular bundle (NVB), (a)(ii) a first end of the first length of tubing is closed and a first end of the second length of tubing is closed, and (a)(iii) the first length of tubing has a first flexibility, the second length of tubing has a second flexibility, and the first flexibility is more flexible than the second flexibility; 
coupling the second length of tubing to a peristaltic pump, the peristaltic pump comprising a number of rollers that are less than four rollers; 
operating the peristaltic pump to radially pulsate the first length of tubing in response to the number of rollers intermittently contacting the second length of tubing.


1. A system comprising: 
a neurovascular bundle (NVB) comprising an artery, a vein, and a nerve, wherein (a)(i) the artery directly contacts at least one of the vein and the nerve, (a)(ii) the vein directly contacts at least one of the artery and the nerve, and (a)(iii) the nerve directly contacts at least one of the vein and the artery; 
a first length of tubing directly contacting at least one of the vein, the artery, and the nerve; 
a second length of tubing to couple to the first length of tubing; and 
a peristaltic pump comprising a number of rollers and the number of rollers is no more than three rollers; 
wherein in an operative orientation (b)(i) the second length of tubing directly contacts at least one of the number of rollers, (b)(ii) a first end of the first length of tubing is sealed to prevent fluid flow through the first end of the first length of tubing and a second end of the first length of tubing is open, (b)(iii) a first end of the second length of tubing is sealed to prevent fluid flow through the first end of the second length of tubing and a second end of the second length of tubing is open, (b)(iv) the second end of the first length of tubing is communicatively coupled to the second end of the second length of tubing, (b)(v) the peristaltic pump reciprocally moves fluid back and forth within the first and second lengths of tubing in response to the number of rollers intermittently contacting the second length of tubing.








16. A system comprising: 
an artery, a vein, and a nerve; 
a first length of tubing adjacent at least one of the vein, the artery, and the nerve; 
a second length of tubing configured to couple to the first length of tubing; and 
a pump comprising a number of actuators; 
wherein when the system is in an operative orientation the system is configured such that (b)(i) the second length of tubing couples to at least one of the number of actuators, (b)(ii) a first end of the first length of tubing is closed to prevent fluid flow through the first end of the first length of tubing, (b)(iii) a first end of the second length of tubing is closed to prevent fluid flow through the first end of the second length of tubing, (b)(iv) a second end of the first length of tubing is operatively coupled to a second end of the second length of tubing, (b)(v) the pump pulsates fluid within the first length of tubing in response to the number of actuators intermittently contacting the second length of tubing.

20. A method comprising: 
coupling a second length of tubing to a first length of tubing, wherein (a)(i) the first length of tubing is adjacent a neurovascular bundle (NVB), (a)(ii) a first end of the first length of tubing is closed and a first end of the second length of tubing is closed, and (a)(iii) the first length of tubing has a first flexibility, the second length of tubing has a second flexibility, and the first flexibility is more flexible than the second flexibility; 
coupling the second length of tubing to a peristaltic pump, the peristaltic pump comprising a number of rollers that are less than four rollers; 
operating the peristaltic pump to radially pulsate the first length of tubing in response to the number of rollers intermittently contacting the second length of tubing.
 


In view of the table above, it is clear that most of the elements of claims 1-3 are to be found in claims 1, 16 and 20 of U.S. Patent 11,250,728 to Nash, et al.
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 1-3 of the application and claims 1, 16 and 20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 16 and 20 of the patent is in effect a “species” of the “generic” invention of claims 1-3 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-3 of the application are anticipated by claims 1, 16 and 20 of the patent, it is not patentably distinct.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715
10/4/2022 2:15:48 PM